     Case 4:19-cv-05018 Document 31 Filed on 04/21/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 21, 2020
                                                                                   David J. Bradley, Clerk




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JANE DOE (JW),

       Plaintiff
                                                       Civil Action No. 4:19-cv-5018
v.
                                                       Honorable Lee H. Rosenthal
HILTON FRANCHISE HOLDING LLC

       Defendant.




                       ORDER DISMISSING CAUSE OF ACTION



              April 21, 2020
       On ___________________, the Court considered the Agreed Motion to Dismiss filed by

the Plaintiff, Jane Doe (JW). After due consideration of the Motion, the grounds therefore, and

the agreement of Defendant, Hilton Franchise Holding LLC, the Court finds the motion should

be GRANTED. It is therefore

       ORDERED that Civil Action No. 4:19-cv-5018 is DISMISSED, Without Prejudice.



                   April 21
       Signed on: _____________, 2020.




                                           Honorable Lee H. Rosenthal
     Case 4:19-cv-05018 Document 31 Filed on 04/21/20 in TXSD Page 2 of 2




APPROVED BY:

FIBICH LEEBRON
COPELAND BRIGGS

By: /s/ Kenneth T. Fibich
Kenneth T. Fibich
State Bar No. 06952600
S.D. Tex. No. 5482
tfibich@fibichlaw.com
1150 Bissonnet
Houston, Texas 77005
Telephone: (713) 751-0025
Facsimile: (713) 751-0030

Attorneys for Jane Doe (JW)

JONES DAY

By: /s/ Nicole M. Perry
Nicole M. Perry
Texas State Bar No. 24056367
S.D. Tex. No. 725420
717 Texas Street Suite 3300
Houston, TX 77002.2712
Telephone: +1.832.239.3939
Facsimile: +1.832.239.3600
Email: nmperry@jonesday.com

Attorneys for Hilton Franchise Holding LLC
